Case 6:15-cr-O0009-LGW-CLR Document 48 Filed 12/28/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
Case No. 6:15cr009
ORDER ON MOTION FOR
Vv. SENTENCE REDUCTION UNDER

18 U.S.C. § 3582(c)(1)(A)

(COMPASSIONATE RELEASE)
TIMOTHY KENDALL MCDUFFIE

Upon motion of |X] the defendant [_] the Director of the Bureau of Prisons for a
reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable
factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:
[_] GRANTED

[J The defendant’s previously imposed sentence of imprisonment of is reduced to

. If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

[ | Time served.

If the defendant’s sentence is reduced to time served:

[] This order is stayed for up to fourteen days, for the verification of the

defendant’s residence and/or establishment of a release plan, to make
appropriate travel arrangements, and to ensure the defendant’s safe
release. The defendant shall be released as soon as a residence is verified,

a release plan is established, appropriate travel arrangements are made,
Case 6:15-cr-O0009-LGW-CLR Document 48 Filed 12/28/20 Page 2 of 4

and it is safe for the defendant to travel. There shall be no delay in
ensuring travel arrangements are made. If more than fourteen days are
needed to make appropriate travel arrangements and ensure the
defendant’s safe release, the parties shall immediately notify the court and
show cause why the stay should be extended; or

L] There being a verified residence and an appropriate release plan in place,

this order is stayed for up to fourteen days to make appropriate travel
arrangements and to ensure the defendant’s safe release. The defendant
shall be released as soon as appropriate travel arrangements are made and
it is safe for the defendant to travel. There shall be no delay in ensuring
travel arrangements are made. If more than fourteen days are needed to
make appropriate travel arrangements and ensure the defendant’s safe
release, then the parties shall immediately notify the court and show cause
why the stay should be extended.

CJ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

[ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of [| probation or [| supervised release of months (not to exceed the unserved
portion of the original term of imprisonment).
[] The defendant’s previously imposed conditions of supervised release apply to
the “special term” of supervision; or

[ The conditions of the “special term” of supervision are as follows:
Case 6:15-cr-00009-LGW-CLR Document 48 Filed 12/28/20 Page 3 of 4

L] The defendant’s previously imposed conditions of supervised release are unchanged.
[| The defendant’s previously imposed conditions of supervised release are modified as

follows:

[] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

DENIED after complete review of the motion on the merits.

FACTORS CONSIDERED (Optional)

Defendant contends his medical conditions, i.e. diabetes, hypertension, high cholesterol,
heart disease, and enlarged prostate, together with the risk of COVID-19, qualify as
“extraordinary and compelling reasons” under 18 U.S.C. § 3582(c) that warrant compassionate
release. The Court concludes that Defendant has met his burden to show extraordinary and
compelling reasons under § 3582(c).

That is not the end of the Court’s analysis, however. The factors contained in 18 U.S.C.

| § 3553(a) weigh in favor of Defendant serving the sentence imposed. In the underlying case,
Defendant pleaded guilty to possession of a firearm in furtherance of a drug trafficking crime.
Defendant’s advisory guidelines range was sixty months’ imprisonment, the statutory minimum.
The Court varied upward and sentenced Defendant to eighty months’ imprisonment. Currently,
Defendant’s projected release date is September 16, 2024, meaning he has approximately 44
months left to serve. If Defendant were released now, he will have served below his guidelines

range. Defendant’s criminal history is also concerning. He has fifteen prior convictions, four of
Case 6:15-cr-O0009-LGW-CLR Document 48 Filed 12/28/20 Page 4 of 4

which involved drug distribution and two of which involved violence against women. It appears
Defendant’s previous convictions and probation revocation did not deter him from committing
another offense. Indeed, Defendant was sanctioned in 2019 by the Bureau of Prisons for his
behavior. The Court concludes that granting Defendant compassionate release at this juncture
would not reflect the seriousness of his crime, promote respect for the law, provide just

punishment for the offense, nor afford general or specific deterrence for similar offenses.
[ | DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:
“Vee. gen uv cg, eee

/
UNITED STATES DISTRIGT JUDGE
